



EXHIBIT 10.1


RESIDENTIAL LEASE AGREEMENT




This Residential Lease Agreement (this “Lease”), with an effective date of May
1, 2019, is by and between the Landlord and Tenant (each as defined herein). The
Landlord and Tenant agree to lease the Premises described below on the terms set
forth in this Lease:


LANDLORD:
Hill-Rom Holdings, Inc.
Two Prudential Plaza Chicago, IL 60601
Attn:Deborah Rasin, Senior Vice President and Chief Legal Officer


TENANT:
Andreas Frank
[redacted]


Premises: [redacted]


Lease Date:
May 1, 2019
Term:
Beginning: May 1, 2019
Ending: April 30, 2020
Monthly Rent:$5,500.00 Security Deposit: $0



1.
Term of Lease

This Lease shall be effective as of the Lease Date set forth above. The term of
this Lease shall be for the period set forth above and will automatically renew
at the end of each term for a further term of twelve (12) months unless either
party gives the other written notice of termination at least sixty (60) days
prior to the end of the relevant term. Tenant may terminate this Lease at any
time by giving the Landlord notice sixty (60) days in advance of such
termination. Additionally, within sixty (60) days of Tenant’s termination of
employment with Landlord (or any of Landlord’s direct or indirect subsidiaries),
this Lease shall automatically terminate without any action or notice by either
party hereto; provided, however, that if Tenant is terminated by Landlord (or
any of Landlord’s direct or indirect subsidiaries) “without cause” as such term
is defined in Tenant’s existing employment agreement with Landlord, then this
Lease shall automatically terminate within ninety (90) days of such termination
without any action or notice by either party hereto.


2.
Use

Tenant shall use the Premises as a private residence. Tenant and his guests and
invitees shall not use the Premises in such a way as to create a nuisance to
neighbors, to conduct a business or to engage in any illegal activities.


3.
Rent, Additional Rent

The first month’s rent is to be paid when Tenant signs this Lease, with the
amount of rent to be pro-rated in the event of a partial month. Thereafter, rent
shall be paid on the first day of that month at Landlord’s Address above.
Landlord need not give notice to pay the rent. Rent must be paid in full and no
amount subtracted from it.
Tenant may be required to pay other charges to Landlord under the terms of this
Lease. They are to be called “additional rent.” This additional rent is payable
as rent, together with the next monthly rent due. If Tenant fails to pay the
additional rent on time, Landlord shall have the same rights against Tenant as
if it were a failure to pay rent.





--------------------------------------------------------------------------------





4.
Notices

Any bill, statement or notice must be in writing and delivered or mailed to the
Tenant at the Premises and to the Landlord at the Address for Notices set forth
above. A notice will be considered delivered on the day mailed or if not mailed,
when left at the proper address. Any notice must be sent by certified mail.


5.
Security Deposit

No security deposit is required to be paid by Tenant under this Lease.


6.
Utilities

Tenant shall pay for all utilities (electricity, gas, telephone, cable,
internet, security services, trash services, water, sewer, etc.) at the
Premises.


7.
Taxes

Landlord shall pay all real estate taxes, levies and other governmental charges
assessed against the Premises by any taxing authority.


8.
Maintenance and Repairs

Tenant shall, at Tenant’s cost, perform or caused to be performed all day-to-day
interior maintenance of the house including without limitation general house
cleaning, cleaning of dryer vents, replacement of air or water filters (if
applicable), light bulbs, etc. Tenant shall keep the Premises neat, clean and
free from clutter.
Landlord shall, at its cost, perform or caused to be performed all other
maintenance of and repairs to the Premises, including (a) all outdoor
maintenance at the Premises, including lawn mowing, trimming of trees and
shrubs, keeping the driveway and all walkways and sidewalks free of ice and
snow, and maintaining the driveway and sidewalks, and removing debris, (b)
maintaining, repairing and/or replacing all appliances within the Premises,
including refrigerators, ovens, stove tops, cook tops, ranges, hoods, exhaust
fans, freezers, dishwashers, and garbage disposals, and (c) all other capital
repairs/maintenance to the Premises, including structural, roof, plumbing
system, electrical system, HVAC system.
Notwithstanding the foregoing, in the event damage to the Premises is caused by
Tenant’s negligence or intentional acts, Tenant shall be responsible for the
payment of the cost of repairing the damage, provided that Tenant shall not be
responsible for ordinary wear and tear and damage caused by the elements.


9.
Alterations

Tenant shall not make any material alteration to the Premises without prior
written approval from Landlord. Material alterations shall include, but not be
limited to, any work on the roof, foundation, floors, walls (including paint),
ceilings, windows, heating system, plumbing, electrical system, light fixtures
or any structural element of the house located on the Premises. Tenant shall be
responsible for a permitted alteration being completed in a reasonable and
workmanlike manner. If the alteration is not completed in a reasonable and
workmanlike manner, Tenant shall be responsible for all costs associated with
repairing the material alteration. Tenant agrees that any alterations made
pursuant to this paragraph shall remain as part of the Premises at the
expiration or termination of this Lease. Notwithstanding the foregoing, Tenant
may make minor repairs to the Premises without written permission from the
Landlord.


10.
Furnishings

If the Premises are furnished, the furniture and other furnishings are accepted
“as is.” If the Premises are unfurnished, Tenant shall be reimbursed by Landlord
for the cost of the furniture and other furnishings purchased by Tenant for the
Premises upon presentation of appropriate documentation supporting the cost
thereof. All existing furnishings in the Premises and all new furnishings paid
for by Landlord shall be the property of Landlord and shall remain in the
Premises upon the expiration or termination of this Lease.


11.
Condition of the Premises

Tenant has inspected the Premises, including the furnishings, if any, and found
the condition of the same satisfactory. Tenant accepts the Premises and
furnishings in their AS-IS condition and shall return the Premises and
furnishings to Landlord upon expiration or termination of this Lease in as good
condition as when Tenant took possession, normal wear and tear excepted. If
Tenant fails to return the Premises and furnishings in as good condition





--------------------------------------------------------------------------------





as when Tenant took possession, Landlord may restore the Premises and
furnishings to such condition and Tenant shall pay the cost associated
therewith.


12.
Insurance

At all times Landlord or Tenant shall maintain homeowner’s insurance on the
Premises sufficient to cover the reasonable replacement value of the
improvements located on the Premises. In the event Tenant procures such
homeowner’s insurance on the Premises, then Landlord shall reimburse Tenant for
the cost of such insurance.
Landlord is not responsible for insuring Tenant’s personal property on the
Premises against loss or damage due to theft, vandalism, fire, water, rain,
criminal or negligent acts of others, or any other cause. Should Tenant desire
to obtain insurance on Tenant’s personal property at the Premises, Tenant may do
so at Tenant’s cost. Tenant shall not do anything to increase Landlord’s
insurance premiums or cause cancellation of any insurance on the Premises.


13.
Liability and Indemnification

Landlord shall not be responsible for, and Tenant hereby indemnifies and agrees
to hold Landlord harmless against, any claims, losses, expenses or liabilities,
including reasonable attorney’s fees, of Tenant or third parties, arising out of
any property damage, injury, death, theft, fire, or loss which occurs at the
Premises caused by the Tenant’s negligence or intentional acts.


14.
Assignment, Sublet

Tenant shall not sublet or assign the Premises without the prior written
approval of the Landlord. Any assignment or sublet made in violation of this
paragraph shall be null and void ab initio.


15.
Right of Re-Entry

Tenant agrees to allow Landlord or its agent to enter the Premises, at
reasonable times and on reasonable notice, to inspect and/or repair the
Premises.


16.
Subordination

This Lease and Tenant’s rights hereunder shall be subject and subordinate to any
and all mortgages, existing or hereafter placed on the Premises by Landlord.
Tenant agrees to promptly execute any certificate(s) that Landlord may request
confirming this Lease is in full force and effect and subject and subordinate to
the rights of lenders.


17.
Tenant’s Defaults and Landlord’s Remedies

Tenant shall be in default of the Lease if Tenant: (i) fails to pay rent or
additional rent when due; (ii) continues in possession of the Premises after the
expiration of the Term; (iii) operates an illegal trade or business or engages
in illegal conduct at the Premises or allow any other person to operate an
illegal trade or business or engage in illegal conduct at the Premises; or (iv)
fails to perform or comply with any other term or condition of this Lease. Upon
delivery of written notice of default from Landlord, Tenant shall have fifteen
(15) days to correct the default. If Tenant fails to correct the default within
such fifteen (15) day period, Landlord may terminate this Lease and/or bring
summary proceedings to evict Tenant, at its sole discretion.
Upon default, Tenant shall be responsible for the cost of repairs, attorneys’
fees for any legal work, court costs and disbursements, collection costs,
advertising, and all other costs incurred in removing or attempting to remove
the Tenant, preparing the Premises to be rented or if Landlord brings a petition
to evict Tenant based upon a default by the Tenant. If Tenant is ultimately
evicted, Tenant shall continue to be responsible for all rent for the unexpired
term of the Lease if the Landlord is unable to re-rent the Premises; the
issuance of an order of eviction shall not terminate Tenant’s obligation to pay
rent for the unexpired term of the Lease.


18.
Severability

In the event any provision of this Lease shall be held invalid or unenforceable
by any court of competent jurisdiction, such holding shall not invalidate or
render unenforceable any other provision hereof.


19.
No Waiver

Landlord’s failure to enforce any terms of this Lease shall not prevent Landlord
from enforcing such terms at a later time.





--------------------------------------------------------------------------------







20.
Quiet Enjoyment

Provided Tenant complies with the terms of this Lease, Tenant shall have the
right to peaceably and quietly, have and enjoy the Premises for the term of this
Lease.


21.
Amendments

This Lease may not be amended, changed, modified, altered or terminated except
in a writing executed by the parties hereto.


22.
Counterparts

This Lease may be executed in one or more counterparts, each of which shall be
deemed an original and all such counterparts together shall constitute one and
the same agreement. An executed counterpart transmitted by fax or other
electronic means shall be as effective a delivery or a manually signed
counterpart.




IN WITNESS WHEREOF, the Landlord and Tenant have signed this Lease effective as
of the date set forth above.


LANDLORD:                    TENANT:


Hill-Rom Holdings, Inc.                Andreas Frank




By:_________________________            _________________________


Name: Deborah Rasin
Title:
Senior Vice President and

Chief Legal Officer





